Citation Nr: 0604396	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-18 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a fracture of the midshaft of the left femur 
with trochanteric bursitis of the left hip and degenerative 
joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958 and from October 1958 to October 1975.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

When the case was last before the Board in February 2005, it 
was decided in part and remanded in part.   


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the midshaft of 
the left femur with trochanteric bursitis of the left hip and 
degenerative joint disease of the left knee are manifested by 
slight disability of the left hip and limitation of extension 
of the left knee to 20 degrees.

2.  There is no instability, subluxation, or locking, of the 
left knee, and flexion of the left knee is not limited to 
less than 60 degrees.  

3.  Flexion of the left thigh is not limited to less than 45 
degrees and abduction is not limited to 10 degrees or less. 


CONCLUSION OF LAW

The residuals of a fracture of the midshaft of the left femur 
with trochanteric bursitis of the left hip and degenerative 
joint disease of the left knee warrant a 10 percent rating, 
but not higher, for impairment of the hip, and a separate 
rating of 30 percent, but not higher, for impairment of the 
knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5250-5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issues currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the record reflects that through the statement 
of the case, supplemental statements of the case, a May 2001 
letter from the RO, letters dated in April 2003 and June 2003 
from the Board, and a March 2005 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The report of an August 1998 VA examination notes that the 
veteran fractured his femur in Germany in 1960 and that he 
had a K-nail placed into his leg.  Since the early 1980s the 
veteran has had a dull pain around the mid-thigh area.  
Physical exam revealed an eight centimeter incision along the 
lateral thigh.  There was no leg length discrepancy noted.  
There was no atrophy of the quadriceps.  The motor strength 
of the veteran's iliopsoas, quadriceps, and hamstrings was 
5/5.  Left hip range of motion testing showed 90 degrees of 
flexion, 30 degrees of external rotation, 10 degrees of 
internal rotation, 30 degrees of abduction, and 10 degrees of 
adduction.  Sensation was fully intact distally.  The 
impression was possible degenerative joint disease of the 
left hip.  There was no loss of muscle strength.  The 
examiner stated that it was unlikely that the veteran had a 
nonunion of the left femur because his symptoms began 20 
years after his injuries.  

A November 1999 VA outpatient treatment record notes the 
veteran's complaints of left lateral hip and thigh pain.  On 
exam there was mild tenderness to palpation over the left mid 
thigh and lateral hip joint.  There was guarded active range 
of motion of the hip.  Strength was 5/5.  Abduction and 
extension of hip rotation were decreased.  X-ray studies 
revealed heterotopic ossification over the mid femur.  There 
was an intramedullary rod in the left femur with protrusion 
proximally.  The assessment was healed left femur fracture, 
heterotopic ossification, left mid-femur, and exostosis along 
the proximal femoral component with hip joint impingement.  

A January 2004 X-ray study of the left hip showed a long 
intermedullary rod with an old fracture deformity of the 
midshaft of the femur.  There was also a large heterotopic 
ossification superior to the greater trochanter adjacent to 
the end of the rod.  

A January 2004 X-ray study of the left knee showed a long 
intramedullary rod in the left femur.  There was no sign of 
acute fracture, dislocation or radiopaque foreign body.  
There was a heterotopic ossification posterior to the knee at 
approximately the level of the fibular head but on the medial 
side.  It appeared to be external to the knee joint and 
separate from the fabella.  There was a small joint effusion 
in the suprapatellar bursa.  There was osteophytosis, 
greatest in the lateral and patellofemoral compartments of 
the knee.  

An April 2004 VA exam revealed significant heterotopic 
ossification about the hip.  The left knee showed 
tricompartmental degenerative joint disease.  The assessment 
was left trochanteric bursitis and left knee degenerative 
joint disease.  The examiner noted that range of motion of 
the left knee was additionally limited by about 10 percent 
after repetitive use secondary to pain.  The examiner then 
opined that given the current impairment caused by the 
history of femur fracture as well as the knee degenerative 
joint disease and hip trochanteric bursitis, it would be 
unlikely that the veteran could hold down a job requiring 
manual labor.  The examiner stated that the veteran might be 
able to do a sedentary job where he was allowed to frequently 
change positions to lessen the knee pain.

An August 2004 VA exam report notes that the veteran was 
currently having difficulty with pain and mobilization due to 
his knee and hip disabilities.  He used a cane regularly.  
His knee occasionally swelled.  There was no heat, redness, 
or instability of the knee.  He had mechanical symptoms in 
the knee but no true locking.  Increasing repetitive use 
caused more pain and the veteran said that he fatigued easily 
with the left side.  He had flare-ups associated with 
activity.  He was currently unemployed.  His leg did not 
affect his daily activities but it affected his recreational 
activities greatly because he was unable to do anything 
except walk.  On exam there were definitely limitations of 
range of motion of both the hip and the knee.  The hip 
displayed 10 degrees of internal rotation and 45 degrees of 
external rotation.  He flexed to about 90 degrees and 
extended to about 10 degrees shy of full extension.  There 
was an obvious palpable mass posterior to his left 
trochanteric area.  Radiographs showed this to be heterotopic 
ossification around a prominent nail.  There was tenderness 
to palpation over the greater trochanter.  There was no 
instability about the hip.  There was diffuse tenderness to 
palpation about his knee.  There was crepitus throughout.  
There was signification limitation of motion with only about 
20 to 95 degrees range of motion.  There was pain especially 
at extreme flexion.  The knee appeared to be stable.  There 
was no effusion.  There was pain with both medial and lateral 
McMurray's but no audible click.  The diagnoses were left 
trochanteric bursitis, status post Kuntscher nail insertion, 
left knee degenerative joint disease, status post left femur 
fracture with intramedullary nail fixation.  The examiner 
stated that range of motion was additionally limited by about 
10 percent in both the hip and the knee due to pain with 
repetitive use.  The left leg was about one centimeter 
shorter than the right leg.  There were no neurologic 
deficits.

According to a July 2005 VA examination report, the veteran's 
pain had progressively worsened since his last VA exam.  The 
veteran reportedly took Tylenol as needed for pain.  He had 
pain in his hip when he lying in bed and he had pain in his 
knee when he tried to mobilize.  The veteran reported 
recurrent swelling of the knee.  There was no heat or 
redness.  He stated this his knee gave way on a daily basis, 
which was worse than at the times of the previous VA 
examinations.  The veteran had mechanical symptoms of the 
knee but no true locking.  Any repetitive use caused him to 
have significant pain.  Flare-ups occurred five out of seven 
days.  The veteran stated that he had pain in his knee every 
day but five out of seven days he had pain that is 
significantly worse and limits his activity.  The veteran 
stated that the flare-ups are completely unpredictable; 
however, he did have worsening of pain associated with 
activity.  The veteran was not working.  He last worked in 
1998 as a transit operator.  He was now retired.  The veteran 
continued to mow his lawn but stated that it took him about 
four hours to mow his small lawn because he has to take 
frequent breaks due to knee pain.  

Examination of the left hip revealed a bony prominence of the 
posterolateral hip.  This was from heterotopic ossification.  
There was tenderness over this area and tenderness over the 
greater trochanter, suggestive of trochanteric bursitis.  
There were 10 degrees of internal rotation, 45 degrees of 
external rotation, 90 degrees of flexion, and about a 10-
degree flexion contracture.  The hip was stable.  Exam of the 
knee revealed diffuse tenderness all about the knee and 
crepitus throughout range of motion.  There was slightly 
worse motion than previously.  He had about a 30 degree 
flexion contracture and flexion up to about 90 degrees with 
pain on both extremes of motion.  The knee appeared to be 
stable.  There was a small effusion.  There was pain with 
both medial and lateral McMurray's as well as tenderness 
along both medial and lateral joint lines.  The left leg was 
about one centimeter shorter than the right leg.  

The assessment was status post left femur fracture with 
prominent Kuntscher nail, significant heterotopic 
ossification and trochanteric bursitis, and severe 
degenerative joint disease of the left knee.  There was no 
evidence of loose motion or instability and there was no true 
locking.  Knee extension and flexion strength were about 4/5.  
The veteran has about 20 degrees loss of knee flexion and 10 
degrees of loss of internal rotation of the hip after 
repetitive motion secondary to pain.  There was definite 
incoordination of both the hip and the knee.  The examiner 
stated that the veteran had significant difficulties with 
mobilization.  He would be unable to perform any type of job 
that required prolonged walking or standing, or any type of 
manual labor.  If he had a desk job he would have to be 
permitted to change positions frequently to prevent stiffness 
and pain in his left knee.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Limitation of extension of the thigh warrants an evaluation 
of 10 percent if extension is limited to five degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.

An evaluation of 10 percent is warranted for limitation of 
adduction of the thigh such that one cannot cross their legs 
or for limitation of rotation such that one cannot toe-out 
more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5253.

A 10 percent evaluation is warranted for limitation of 
flexion of the thigh to 45 degrees.  A 20 percent evaluation 
is warranted for flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

Limitation of abduction of the thigh with motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.

A 10 percent rating is assigned for malunion of the femur 
with slight knee or hip disability.  A 20 percent rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is assigned for malunion of 
the femur with marked knee or hip disability.  A higher 
rating of 60 percent is not warranted unless there is 
nonunion of the femur, without loose motion, weightbearing 
preserved with aid of brace; or, fracture of the surgical 
neck of the femur with false joint.  An 80 percent rating is 
not warranted unless there is a fracture of the shaft or 
anatomical neck of the femur with nonunion and with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.


Analysis

The veteran's residuals of a fracture of the midshaft of the 
left femur with trochanteric bursitis of the left hip and 
degenerative joint disease of the left knee are currently 
rated as 30 percent disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5255, based on the presence of severe knee 
disability.  None of the medical evidence indicates that that 
the veteran has a fracture of the surgical neck of the femur 
with false joint, or nonunion of the femur, with or without 
loose motion.  As such, a higher rating under Diagnostic Code 
5255 is not in order.

The Board has considered whether it would be to the veteran's 
advantage to separately rate the components of the 
disability, since he clearly has functional impairment of the 
knee and hip.  According to the August 2004 VA examination 
report, the veteran had definite limitation of range of 
motion of the knee.  Specifically, the veteran was able to 
flex his knee to about 90 degrees and extend his knee to 
about 20 degrees short of full extension.  Such limitation of 
extension warrants a 30 percent rating under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.  There is evidence of 
increased functional impairment due to incoordination and the 
veteran has some pain which limits his activities.  In 
addition, there is functional impairment on repeated or 
prolonged use.  However, it is clear that when all pertinent 
disability factors are considered, extension is not limited 
to more than 20 degrees.  

As noted above, the medical evidence consistently shows that 
the veteran is able to flex his left knee to 90 degrees.  
Although there is evidence of increased functional impairment 
due to incoordination or weakness and although he has some 
pain and functional impairment on repeated or prolonged use, 
it is clear that when all pertinent disability factors are 
considered, flexion is not limited to less than 60 degrees.  
Therefore, a separate compensable evaluation is not warranted 
on the basis of limitation of flexion of the knee.

Moreover, the objective evidence reflects that the veteran 
does not have symptoms due to removal of semilunar cartilage 
and does not experience locking of the knee.  All of the 
medical evidence shows that the veteran has no instability or 
subluxation of the knee.  Therefore, the disability does not 
warrant a compensable evaluation under Diagnostic Code 5257, 
5258 or 5259.

With regard to the hip component of the disability, the 
evidence reveals that the veteran has nearly full range of 
motion of his left hip.  At the July 2005 VA examination, the 
veteran flexed his left hip to 90 degrees.  Internal rotation 
was 10 degrees and external rotation was 45 degrees.  During 
the August 1998 VA exam abduction was 30 degrees and 
adduction was 10 degrees.  There is medical evidence of 
increased functional impairment due to incoordination, 
weakness, excess fatigability, and flare ups; the veteran 
also reported that he has increased functional impairment 
with prolonged use.  However, even with any such increased 
functional impairment, in view of the demonstrated ranges of 
flexion, adduction, and abduction at the VA examinations, the 
Board must conclude that the veteran's hip disability does 
not warrant a compensable evaluation on the basis of 
limitation of motion.  Never the less, there is functional 
impairment of the hip that more nearly approximates slight 
than moderate so a separate 10 percent evaluation is 
warranted for the hip component of the disability under 
Diagnostic Code 5255.  

The Board has considered whether the veteran could receive a 
higher rating for the hip component of the disability under 
any other diagnostic code but has found none.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluations assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

The Board having determined that the residuals of a fracture 
of the midshaft of the left femur with trochanteric bursitis 
of the left hip and degenerative joint disease of the left 
knee warrant a 30 percent rating for knee impairment and a 
separate 10 percent rating for hip impairment, the appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


